DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. No prior art of record, individually or in combination, teaches or reasonably suggests a process comprising (i) contacting an alkane with an oxidizing electrophile comprising a main group element selected from gallium, germanium, arsenic, tin, thallium, lead, antimony, bismuth, and iodine, in oxidized form (or an oxidant and a reduced form of the oxidizing electrophile), in the presence of a liquid medium comprising an oxygen acid, to provide an oxidized intermediate and a reduced form of the oxidizing electrophile, and (ii) performing an elimination reaction on the oxidized intermediate to provide an alkene and the oxygen acid. 
Periana (WO 2015/021126), applied in the previous Office Action, is considered the closest prior art reference to the instant invention. Periana teaches a process comprising (a) contacting an alkane and an oxidizing electrophile comprising Se (selenium) or Te (tellurium), in oxidized form, in an acidic medium (e.g. C2HF3O2) to obtain an oxidized intermediate “RX” and a reduced form of the oxidizing electrophile, e.g., M(n-2)Xn-2, and (b) performing an elimination reaction on RX to yield an alkene and C2HF3O2, as noted in the previous Office Action (pg. 4). However, claim 1 has been amended to require that the oxidizing electrophile has a main group element selected from gallium, germanium, arsenic, tin, thallium, lead, antimony, bismuth, and iodine. Since Periana only discloses selenium- and tellurium-containing oxidizing electrophiles and does not provide sufficient information in regard to the elements listed in claim 1, the reference is considered to fail to teach or reasonably suggest the claimed process which 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON Y CHONG/Examiner, Art Unit 1772                                             


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772